Matter of Saini v Singh (2015 NY Slip Op 07280)





Matter of Saini v Singh


2015 NY Slip Op 07280


Decided on October 7, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 7, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
CHERYL E. CHAMBERS
L. PRISCILLA HALL
SYLVIA O. HINDS-RADIX, JJ.


2014-10977
 (Docket No. O-21547-13)

[*1]In the Matter of Jaswinder Kaur Saini, respondent,
v Harvinder Singh, appellant.


The Virdone Law Firm, P.C., Westbury, N.Y. (John Virdone of counsel), for appellant.
Richard L. Herzfeld, New York, N.Y., for respondent.

DECISION & ORDER
Appeal from an order of protection of the Family Court, Queens County (Ronald E. Richter, J.), dated October 17, 2014. The order of protection, inter alia, directed the appellant to stay away from the petitioner until and including October 16, 2016, based upon findings, after a hearing, that the appellant committed the family offenses of attempted assault in the third degree, harassment in the second degree, and menacing in the third degree.
ORDERED that the order of protection is affirmed, without costs or disbursements.
The appellant's guilt of the family offenses of attempted assault in the third degree, harassment in the second degree, and menacing in the third degree was established by a fair preponderance of the credible evidence (see Matter of Monos v Monos, 123 AD3d 931). Further, it appears from the record that the appellant was afforded "meaningful representation" of counsel (Matter of Alfred C., 237 AD2d 517, 517; see Matter of Melissa K. v Brian K., 72 AD3d 1129, 1133).
The appellant's remaining contentions are without merit.
Accordingly, the Family Court properly issued an order of protection against the appellant.
DILLON, J.P., CHAMBERS, HALL and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court